Citation Nr: 1744799	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, schizophrenia, schizoaffective disorder, and posttraumatic stress disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right shoulder disorder.

5. Entitlement to service connection for a low back disorder.

6. Entitlement to service connection for a left knee disorder.

7. Entitlement to service connection for a right knee disorder.

8. Entitlement to service connection for a left ankle disorder.

9. Entitlement to service connection for a right ankle disorder.

10. Entitlement to service connection for arthritis of the left first metatarsal phalangeal joint.

11. Entitlement to service connection for arthritis of the right first metatarsal phalangeal joint.

12. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  During the course of appeal, the Veteran has limited the appeal to the issues listed on the title page.

Although the RO limited the psychiatric disorder issue to posttraumatic stress disorder (PTSD), the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On a VA Form 9 received in January 2014, the Veteran requested a Board hearing at the RO.  In a February 2014 statement, he indicated a desire for a Board hearing by videoconference.  Then, on a VA Form 9 received in February 2015, he again requested a Board hearing at the RO.  However, in November 2015 correspondence, he withdrew his request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2008 rating decision denied a claim for service connection for PTSD.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

2. The evidence received since the September 2008 denial relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

3. A left shoulder disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

4. A right shoulder disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

5. A low back disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

6. A left knee disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

7. A right knee disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

8. A left ankle disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

9. A right ankle disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.

10. Arthritis of the left first metatarsal phalangeal joint did not have its onset in active service or within one year thereafter, and it is not related to such service.

11. Arthritis of the right first metatarsal phalangeal joint did not have its onset in active service or within one year thereafter, and it is not related to such service.


CONCLUSIONS OF LAW

1. The September 2008 rating decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8. The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9. The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

10. The criteria for service connection for arthritis of the left first metatarsal phalangeal joint have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

11. The criteria for service connection for arthritis of the right first metatarsal phalangeal joint have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2011 and May 2011.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran with respect to the right knee disorder.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Although an examination or opinion was not obtained in connection with the other claims for service connection, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claims, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016). 

In this case, other than for the left knee, the record is absent any evidence of the claimed disorders in service or for many years thereafter.  Aside from the Veteran's bare references to having problems since service, there is no evidence showing a nexus between his claimed disorders and service.  Moreover, as will be discussed in detail below, any assertion as to continuity of symptomatology is not deemed credible.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims for service connection since it could not provide evidence of a past event.  As regards the left knee, while there was an injury in service, there is no evidence of current disability.  Moreover, as will be discussed below, the opinion on the right knee is applicable to the left knee.  

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for PTSD was originally denied in a September 2008 rating decision.  The claim was denied because there was no evidence of a verified stressor or of current disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The pertinent evidence added to the claims file since the September 2008 denial includes VA medical records showing that the Veteran had positive screening tests for PTSD, private medical records showing that he is known to have PTSD, and the Veteran's statement in a May 2011 authorization form that his psychiatrist had once indicated that his psychiatric disorder is related to service.

Presuming the credibility of the evidence, the record now indicates that the Veteran has PTSD that may be related to in-service stressors.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Shoulder Disorder

The Veteran asserts that he developed a shoulder disorder from the rigors of training during active service.  

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a disorder of either shoulder.  

Post service, January 2011 VA medical records show complaints of left shoulder pain for the past year.  A February 2011 VA medical record reflects that recent x-rays of the left shoulder were normal.  A May 2014 VA medical record shows complaints of pain in both shoulders.  There is no x-ray evidence of arthritis of either shoulder.  

Given the above, the Board finds that the Veteran's left and right shoulder disorders did not have their onset in active service or within one year thereafter, and they are not related to such service.  There is no objective evidence of a left shoulder disorder until January 2011.  While that VA medical record shows a history of left shoulder problems for the past year, that still dates the onset of problems to 35 years after discharge from service.  There is no objective evidence of a right shoulder disorder until May 2014.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent medical evidence that indicates a link between either shoulder disorder and active service.

In conclusion, service connection for left and right shoulder disorders is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran initially asserted that he developed a low back disorder from the rigors of training during active service.  Then, in a January 2013 statement, he asserted that his low back disorder is due to an injury during basic training when he fell backward into a pit and hit his back on an edge. 

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a low back disorder.  There is also no mention of an injury from falling into a pit.

Post service, a January 1987 VA hospital discharge summary reflects a history of intermittent low back pain following a strain injury in 1984.  The record also shows that the Veteran worked in construction during 1984.

In support of his claim, a childhood friend and fellow marine submitted a statement in May 1988 indicating that he had seen a drastic change in the Veteran's physical and psychological well-being in the past two years.  

VA and private medical records show that the Veteran has chronic low back pain and indicate that he has arthritis.  However, there is no x-ray evidence of arthritis of the lumbar spine, let alone dated within one year of discharge from active service.  There is evidence of arthritis of the dorsal spine as early as a September 1999 x-ray report, which further references an April 1999 x-ray report.  

Given the above, the Board finds that the Veteran's low back disorder did not have its onset in active service or within one year thereafter, and is not related to such service.  There is no objective evidence of a low back disorder until January 1987.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  While the January 1987 hospital discharge summary shows a history of low back problems since 1984, it also attributes the onset of those problems to a post-service strain injury that occurred at that time.  That history is corroborated by the Veteran's long-time friend who dated the onset of physical problems to around 1986.  There is no competent medical evidence that indicates a link between the Veteran's low back disorder and active service.

In conclusion, service connection for a low back disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Knee Disorder

The Veteran asserts that he developed knee disorders from the rigors of training during active service.  

The Veteran's service treatment records show complaints of right knee pain in December 1971 diagnosed as an acute sprain of the lateral collateral ligament and complaints of left knee pain in August 1973 diagnosed as a sprain of the left knee.  There are no further complaints of a problem with either knee.  At the August 1975 separation examination, the only abnormality of the lower extremities was that of a varicosity on the medial aspect of the left calf.

Post service, a June 1995 private medical record shows complaints of right knee pain and a history of spraining the knee in 1971 but no abnormal findings on examination.  While there are general complaints of knee pain, there are no complaints or findings specific to the left knee.

The Veteran was afforded a VA examination in April 2013.  He reported that he has had right knee pain since 1971 and it is worsening, and he can no longer work.  He reported that he worked in construction since 1979 and stopped working in 1990 because of PTSD, easy fatigability when working, joint pains, and varicose veins.  The examiner noted that the Veteran had been diagnosed with osteoarthritis of the right knee in 2013.  The examiner noted that the service treatment records document an acute sprain of the right knee in December 1971 but no other medical entries regarding the right knee through 1975.

The examiner opined that the Veteran's right knee disorder was not incurred in or caused by service.  The examiner noted that the Veteran had been treated on one occasion for an acute right knee strain in 1971 but that the service treatment records do not document any other treatment for the right knee during the remainder of his service ending in 1975.  The examiner noted that after discharge the Veteran trained as a carpenter and worked in the construction industry where he was involved in all levels of the construction trade.  The examiner noted that the Veteran described primarily laboring types of work which he was able to do for many years until his chronic ankle, knee, back, and shoulder pain prevented him from working.  The examiner then attributed the Veteran's right knee disorder to his years of laborious construction work that impacted all of the joints of his body.

Given the above, the Board finds that the Veteran's left and right knee disorders did not have their onset in active service or within one year thereafter, and are not related to such service.  There is no objective evidence of a right knee disorder until June 1995, which dates the onset of problems to 20 years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  Moreover, the only competent medical opinion of record shows that the Veteran's right knee disorder is not related to service, to include the one-time sprain.  There is no competent medical evidence that indicates a link between the left knee disorder and active service.  There is no objective evidence of a left knee disorder.  

While the examiner was not asked for an opinion on the left knee disorder, the Board observes that the examiner's rationale for the right knee is applicable to the left knee, that the knee is due to the Veteran's long history of laborious construction work.  Moreover, with no objective evidence of current disability, the Board further finds that the preponderance of the evidence shows that the Veteran currently does not have a left knee disorder.  

In conclusion, service connection for left and right knee disorders is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Ankle Disorder

The Veteran asserts that he developed ankle disorders from the rigors of training during active service.  

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a disorder of either ankle.  

Post service, a July 1997 VA medical record shows a history of spraining the right ankle two years earlier, having had a stiff ankle for the past two months, and now having pain when moving the foot side to side.  X-rays were normal.  A February 1998 VA medical record shows complaints of arthritic pain in the right ankle.  An October 1998 VA medical record shows complaints of right leg discomfort with a feeling that the ankle has been sprained.  There are no complaints or findings specific to the left ankle.  

A March 2004 VA examination for the feet did not reveal any ankle abnormalities.

Given the above, the Board finds that the Veteran's left and right ankle disorders did not have their onset in active service or within one year thereafter, and are not related to such service.  There is no objective evidence of a right ankle disorder until July 1997.  While that VA medical record shows a history of right ankle problems for the past two years, that still dates the onset of problems to 20 years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  Moreover, that VA medical record attributes the right ankle disorder to a post-service sprain.  There is no competent medical evidence that indicates a link between either ankle disorder and active service.  Moreover, with no objective evidence of a current left ankle disorder, the Board further finds that the preponderance of the evidence shows that the Veteran currently does not have a left ankle disorder.  

In conclusion, service connection for left and right ankle disorders is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Arthritis of the First Metatarsal Phalangeal Joint

The Veteran asserts that he developed arthritis of the big toes from the rigors of training during active service.  

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a disorder of either big toe.  

Post service, a March 2004 VA examination of the feet revealed x-ray evidence of bilateral early degenerative joint disease of the first metatarsophalangeal joints.

Given the above, the Board finds that the Veteran's arthritis of the left and right first metatarsal phalangeal joints did not have their onset in active service or within one year thereafter, and are not related to such service.  There is no objective evidence of arthritis of the first metatarsal phalangeal joints until March 2004, which dates the onset of the disorder to almost 30 years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  There is no competent medical evidence that indicates a link between arthritis of either big toe and active service.

In conclusion, service connection for arthritis of the left and right first metatarsal phalangeal joints is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in the shoulders, low back, knees, ankles, and big toes since active service, he is not found to be credible.  He did not complain of pain in any of these joints during his separation examination and examination at that time revealed a normal evaluation of the upper extremities, spine, lower extremities, and feet.  There is no medical evidence of the disorders for many years after discharge from service.  Lastly, if he had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in 2011.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current disorders to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  Thus, he is not competent to address the diagnosis or etiology of his disorders.  As discussed above, the medical evidence shows that his disorders are not related to service.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To that extent only, the appeal is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for arthritis of the left first metatarsal phalangeal joint is denied.

Service connection for arthritis of the right first metatarsal phalangeal joint is denied.


REMAND

Having reopened the claim for service connection for PTSD, the Board finds that a VA examination is needed to determine whether the Veteran has PTSD related to in-service events.  In that regard, he asserts that he has a psychiatric disorder related to the racial discrimination he was subjected to and of others.  The Veteran has also been diagnosed with other psychiatric disorders, to include schizophrenia, bipolar disorder, and schizoaffective disorder.  Thus, to ensure a comprehensive opinion, the Board finds that an opinion on the etiology of all of his diagnosed disorders is needed.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his psychiatric disorder since the issuance of the January 2014 statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his psychiatric disorder since the issuance of the January 2014 statement of the case.  Obtain all adequately identified records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.

(b) The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder other than PTSD had its clinical onset during active service or is causally related to such service.  

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


